In a proceeding pursuant to CPLR article 78 to compel the respondent, the Chief Clerk of the Supreme Court, Suffolk County, to accept the petitioner’s judgment of divorce for filing, the appeal is from a judgment of the Supreme Court, Suffolk County (Fierro, J.), dated September 5, 1990, which granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As the petitioner’s judgment of divorce has been accepted for filing by the appellant, any determination by this Court will not affect the rights of the parties with respect to this proceeding. We find that the matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714), particularly since the provisions of the Child Support Standards Act (L 1989, ch 567) relevant to this proceeding were amended effective April 2, 1992 (see, L 1992, ch 41, §§ 146, 149). Accordingly, we dismiss the appeal as academic. Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.